 Case 5:19-cv-13755-JEL-APP ECF No. 10, PageID.59 Filed 02/20/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 MARK W. DOBRONSKI,

       Plaintiff,

 v.                                         Case No.: 5:19-cv-13755-JEL-APP

 JOHN C. HEATH, ATTORNEY AT                 Judge Judith E. Levy
 LAW, PC d/b/a LEXINGTON LAW                Magistrate Judge Anthony P. Patti
 FIRM, et al.,

       Defendants.

                     STIPULATED ORDER OF DISMISSAL

      Plaintiff Mark W. Dobronski (“Plaintiff”) and Defendants John C. Heath

Attorney at Law, PLLC d/b/a Lexington Law Firm and John C. Heath

(“Defendants”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), stipulate that Plaintiff’s

claims asserted against Defendants in the above-captioned action may be dismissed

with prejudice, with each party bearing its own attorneys’ fees and costs.

      Accordingly, upon due consideration and by the request of the parties,

Plaintiff’s claims against Defendants in the above-captioned matter are hereby

DISMISSED WITH PREJUDICE. Each party shall bear its own attorneys’ fees and

costs incurred herein.

      This matter is CLOSED.

      SO ORDERED.
 Case 5:19-cv-13755-JEL-APP ECF No. 10, PageID.60 Filed 02/20/20 Page 2 of 2




Date: February 20, 2020                  s/Judith E. Levy
                                         United States District Judge




We ask for this:

/s/ Mark W. Dobronski (w/consent)        /s/ Joshua L. Zeman
Mark W. Dobronski                        Joshua L. Zeman (P80055)
Pro Se Plaintiff                         PEPPER HAMILTON LLP
Post Office Box 85547                    4000 Town Center, Suite 1800
Westland, Michigan 48185-0547            Southfield, Michigan 48075-1505
Telephone: (734) 641-2300                Telephone: (248) 359-7309
Email: MarkDobronski@yahoo.com           Facsimile: (313) 731-1571
                                         Email: zemanj@pepperlaw.com
                                         Counsel for Defendants
Dated: February 19, 2020




                                     2
